DECISION.
Maurice Long entered a guilty plea to two counts of trafficking in cocaine in violation of R.C. 2925.03(A). The first count was a felony of the first degree, while the second was a felony of the second degree. The trial court sentenced Long to nine years' incarceration on the first count and to seven years' incarceration *Page 75 
on the second, with neither term being the minimum possible for the offenses. The sentences were to run concurrently. Long assigns as error the trial court's imposition of prison terms greater than the minimum terms possible for the offenses.
Both counts in this case carried mandatory prison terms. Under R.C. 2929.14(B), the trial court would have been required to impose the minimum prison term on Long, because Long had not previously served a prison term, unless the court found on the record that the minimum prison term would demean the seriousness of Long's conduct or would not adequately protect the public from future crime by Long or others.
The record of the sentencing hearing must reflect that the trial court found that either or both of the two statutorily sanctioned reasons for exceeding the minimum term warranted the sentence.1 The trial court need not give its reasons for its finding that the seriousness of the offender's conduct will be demeaned or that the public will not be adequately protected from future crimes before it can lawfully impose more than the minimum prison term.2 The trial court need only note that it has engaged in the analysis and that it has varied from the minimum for at least one of the two sanctioned reasons.3
As R.C. 2953.08(F) requires, we have reviewed the entire record of the case, including the presentence report, the transcript of the sentencing hearing, the statements made to and by the court, and its felony-sentence-findings worksheet. As a reviewing court, we may increase, reduce, or otherwise modify the sentence imposed in this case, or we may vacate the sentence and remand the matter to the trial court, if we clearly and convincingly find (1) that the record fails to support the sentence, or (2) that the sentence is otherwise contrary to law.4
In this case, the trial court specified both of the reasons under R.C. 2929.14(B) in support of its deviation from the minimum sentence for each offense. Also, the record confirms that the court considered the minimum sentence before rejecting its imposition, based on both of the statutorily sanctioned reasons.5 Furthermore, the record reveals that the two trafficking offenses in this case occurred within a month of each other. Long had been *Page 76 
associated with a major drug dealer and had been under investigation as a drug runner for several years. The record further demonstrates that Long was uncooperative with the narcotics-unit investigation by providing false information to the officers regarding other investigations. Also, Long had prior misdemeanor convictions and delinquency adjudications. Therefore, because we cannot say that the sentences in this case were contrary to law or unsupported by the record, we overrule Long's sole assignment of error and affirm the judgment of the trial court.
Judgment affirmed.
Hildebrandt, P.J., concurs.
Painter, J., dissents.
1 State v. Edmonson (1999), 86 Ohio St.3d 324, 326,715 N.E.2d 131, 133.
2 Id.
3 Id. at 326, 715 N.E.2d at 134.
4 R.C. 2953.08(G)(1)(a) and (d).
5 See Edmonson, supra, at 328, 715 N.E.2d at 135.